Citation Nr: 1546125	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence in early remission.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to October 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for PTSD and assigned a 30 percent rating, effective January 4, 2011.

Thereafter, in a March 2013 rating decision, the RO increased the rating for the Veteran's PTSD to 50 percent disabling, effective January 4, 2011.

The Veteran testified before the undersigned at a Board hearing in August 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the August 2015 Board hearing, the Veteran reported that, with regard to his PTSD, his symptoms had worsened since his March 2013 VA examination.  The Board notes that a VA examination was provided in March 2014, at which time the examiner indicated that the symptoms of the claimant's mental health disorders had remained at similar levels since the previous evaluation.  However, during the Board hearing, the Veteran reported that in addition to treatment from a psychiatrist, he started receiving treatment from a psychologist in June 2015 due to his PTSD symptoms.  The Board finds that based on the Veteran's testimony at the Board hearing, his service-connected PTSD may have worsened since his last VA examination.  As such, an additional examination should be provided.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As noted, the appellant also reported that he received treatment for his PTSD the month prior to the Board hearing.  However, the records have not been associated with the claims file.  VA has a duty to obtain the records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Lastly, the Board notes that the claim for a TDIU is inextricably intertwined with the issue of entitlement to an increased rating for PTSD.  Therefore, the Board must defer adjudication of the claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's service-connected PTSD.  Specifically, records since March 2014 should be obtained.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The examiner should review the claims folder and note such review in the examination report.  

The examiner should identify the nature, frequency, and severity of all current manifestations of the PTSD.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  

The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  The examiner should also comment on any difficulty establishing and maintaining effective work and social relationships due to PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A GAF score and an analysis of its meaning should be provided. 

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




